DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prechtl, US 2016/0240645.
Regarding Claim 1, Prechtl teaches a method for fabricating high electron mobility transistor (HEMT), comprising: 
forming a buffer layer 31 on a substrate 22; 
forming a barrier layer 32 on the buffer layer 31; 
forming a hard mask 33 (passivation layer) on the barrier layer 32; 
forming a first recess 93 for exposing the barrier layer 32; 
forming a second recess 91; and forming a p-type semiconductor layer 94 in the first recess and the second recess with references to Figs. 2 and 8 in paragraphs 23, 24, 74 and 75.  
Prechtl fails to teach removing the hard mask to form the first recess and removing the hard mask adjacent to the first recess to form the second recess.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that recesses of the invention can be made by removing the hard mask/passivation layer by a photolithographic process and is a conventional in the semiconductor processing.
	Regarding Claim 2, Prechtl teaches the first recess is directly connected to the second recess with reference to Fig. 8.  
Regarding Claim 3, Prechtl teaches wherein a bottom surface of the first recess is lower than a bottom surface of the second recess with reference to Fig. 8.
Regarding Claim 4, Prechtl fails to teach wherein the p-type semiconductor layer comprises a L-shape.  
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the T-shape semiconductor layer can be considered to be two L-shaped layers joined side by side with reference to Fig. 8.   
Regarding Claim 5, Prechtl teaches forming a source electrode 23 and a drain electrode 24 adjacent to two sides of the first recess; forming the p-type semiconductor layer 94; and forming a gate electrode 25 on the p-type semiconductor layer with reference to Fig. 8 in paragraph 75 .  
Regarding Claim 6, Prechtl teaches removing the hard mask 33 to form the second recess and a third recess 91 adjacent to two sides of the first recess 93; and forming the p-type semiconductor layer  94 in the first recess, the second recess, and the third recess with reference to Fig. 8 in paragraph 75.    
Regarding Claim 7, Prechtl teaches the first recess is directly connected to the second recess and the third recess with reference to Fig. 8 in paragraph 75.  
Regarding Claim 8, Prechtl teaches wherein a bottom surface of the first recess is lower than bottom surfaces of the second recess and the third recess with reference to Fig. 8 in paragraph 75.  
Regarding Claim 9, Prechtl teaches the p-type semiconductor layer 94 comprises a T-shape with reference to Fig. 8 in paragraph 75.  
Regarding Claim 10, Prechtl teaches the p-type semiconductor layer comprises p-type gallium nitride (pGaN) with reference to Fig. 8 in paragraph 75.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Masumoto, US 2016/0233311 teaches an HENT with T-shaped semiconductor layer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        November 3, 2022